                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   CR 19-69-GF-BMM

                         Plaintiff,

           vs.                               ORDER

 SUSAN KAYLTIN SCOTT,

                         Defendant.


      Pending before the Court is the unopposed motion of the United States for

video or telephonic testimony of one of its witnesses. For good cause shown,

      IT IS ORDERED that A.F. (a minor) may testify by video or telephone at

the jury trial set January 27, 2020, in Great Falls. The United States shall make

arrangements with the Court Clerk’s staff, A.F., and his grandfather.

      DATED this 21st day of January, 2020.




                                         1
